                  Case 20-12681      Doc 49     Filed 12/28/20   Page 1 of 8




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Greenbelt Division

IN RE:

JASON SCOTT COLLINS                                 Chapter 13
                                                    Case No. 20-12681-LSS
             Debtor

U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR RESIDENTIAL FUNDING
MORTGAGE SECURITIES I, INC.,
MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-S7

             Movant

v.

JASON SCOTT COLLINS
25800 BOWMAN ACRES W.
DAMASCUS, MD 20872
         (Debtor)

KELLI M. COLLINS
DOWNEY MONROE DUVALL
25804 BOWMAN ACRES LANE
DAMASCUS, MD 20872
          (Co-Debtors)

REBECCA A. HERR
185 ADMIRAL COCHRANE DR., SUITE 240
ANNAPOLIS, MD 21401
         (Trustee)

       Respondents
MOTION FOR RELIEF FROM AUTOMATIC STAY AND CO-DEBTOR AUTOMATIC
                 STAY PURSUANT TO 11 U.S.C. § 1301(c)(3)
         U.S. Bank National Association, as Trustee for Residential Funding Mortgage Securities

I, Inc., Mortgage Pass-Through Certificates, Series 2007-S7 (“Movant”) by undersigned counsel,

respectfully moves this Honorable Court to terminate the Automatic Stay and Co-Debtor
                  Case 20-12681       Doc 49    Filed 12/28/20      Page 2 of 8




Automatic Stay as to the real property located at 25804 Bowman Acres Lane, Damascus, MD

20872 (“Property”), and, as grounds therefore, states as follows:

       1.      This proceeding seeking relief under 11 U.S.C. § 362(d) and 11 U.S.C. §

1301(c)(3) of the U.S. Bankruptcy Code is a contested matter within the meaning of 9014 and

4001 of the Federal Rules of Bankruptcy Procedure, and this court has jurisdiction over this

matter pursuant to 28 U.S.C. § 157. This is a core proceeding pursuant to 28 U.S.C. §

157(b)(2)(G) and (b)(2)(O). Venue is proper pursuant to 28 U.S.C. § 1409(a).

       2.      On March 1, 2020, the above named Debtor, Jason Scott Collins (“Debtor”), filed

in this court a Petition under Chapter 13 of the United States Bankruptcy Code. Rebecca A. Herr

was appointed Chapter 13 Trustee.

                                            COUNT 1
                                  RELIEF FROM AUTOMATIC STAY

       3.      On or about May 16, 2007, Jason Scott Collins and Kelli M. Collins (collectively

the “Obligors”) executed and delivered to Carteret Mortgage Corporation a Note in the amount

of SIX HUNDRED FORTY-SIX THOUSAND DOLLARS AND NO CENTS ($646,000.00),

plus interest. A copy of the Note is attached as Exhibit A and incorporated herein.

       4.      To secure the repayment of the sums due under the Note, Jason Scott Collins,

Kelli M. Collins, and Downey Monroe Duvall executed and delivered to Carteret Mortgage

Corporation a Deed of Trust dated May 16, 2007, encumbering the real property (“Property”)

more particularly described in the Deed of Trust:
                 Case 20-12681       Doc 49    Filed 12/28/20     Page 3 of 8




which has the address of 25804 Bowman Acres Lane, Damascus, MD 20872. A copy of the

Deed of Trust is attached as Exhibit B and incorporated herein.

        5.    The Note and Deed of Trust were later transferred to Movant and Movant is the

current holder of the Note and Deed of Trust. A copy of the Assignment is attached as Exhibit

C and incorporated herein.
                 Case 20-12681       Doc 49    Filed 12/28/20    Page 4 of 8




         6.   As of December 11, 2020, Debtor owes an unpaid principal balance of

$599,815.43 under the Note, plus additional accruing interest, late charges, attorneys’ fees and

costs.

Unpaid Principal Balance                         $599,815.43
Unpaid, Accrued Interest                         $312,972.16
Escrow Advance                                   $114,348.47
Late Charges                                       $1,020.80
BPO                                                  $170.00
Service Costs                                        $763.04
Title Costs                                          $868.00
Filing/Court Costs                                   $965.00
Recording Fees                                         $95.00
Sale Costs                                         $1,386.97
Attorney Fees                                      $7,550.00
Plan Review                                          $325.00
Objection to Confirmation                            $550.00
Proof of Claim Fees                                  $575.00
Mailing                                                 $1.00
Less: Partial Payments                                ($0.00)
Total Outstanding Obligations                 $1,041,405.87


         7.   As of December 11, 2020, Debtor is post-petition due for April 1, 2020, which

includes the following missed payments:

Number of     From                  To                    Payment Amount       Total Due
Missed
Payments
8             April 1, 2020         November 1, 2020              $5,615.34     $44,922.72
1             December 1, 2020      December 1, 2020              $5,669.38      $5,669.38
                                                                  Suspense:        ($0.00)

                                                   Total Payments Past Due      $50,592.10


         8.   A copy of the post-petition payment history is attached as Exhibit D and

incorporated herein.
                  Case 20-12681        Doc 49         Filed 12/28/20   Page 5 of 8




        9.     The Debtor is in default under the Note.

        10.    The Debtor has not and cannot offer Movant adequate protection of its interest in

the Property, and Movant avers it is not adequately protected.

        11.    That the Debtor’s account delinquency constitute cause for relief from the

automatic stay.

                                       COUNT II
                             RELIEF FROM CO-DEBTOR AUTOMATIC STAY

        12.    The allegations of paragraphs 1 through 11 are incorporated by reference herein.

        13.    Movant will be irreparably harmed by the continuation of the Co-Debtor

Automatic Stay.

        14.    Cause exists to terminate the Co-Debtor Automatic Stay.

       WHEREFORE, U.S. Bank National Association, as Trustee for Residential Funding

Mortgage Securities I, Inc., Mortgage Pass-Through Certificates, Series 2007-S7, prays that this

Court issue an Order terminating or modifying the Automatic Stay under 11 U.S.C. § 362 and

Co-Debtor Automatic Stay under 11 U.S.C. § 1301 as to the property located at 25804 Bowman

Acres Lane, Damascus, MD 20872, and granting the following:

       a.      Relief from the Automatic Stay and Co-Debtor Automatic Stay allowing Movant

to proceed under applicable non-bankruptcy law to enforce its remedies to foreclose upon and

obtain possession of the Property and/or allowing Movant, through its agents, servicers and

representatives to contact Debtor and/or Debtor’s counsel for the purpose of engaging in

discussions and consideration for possible loss mitigation options, solutions and/or resolutions

with regard to the underlying mortgage and note, including, but not limited to loan modification,

deed in lieu or other loss mitigation alternatives.
                  Case 20-12681       Doc 49     Filed 12/28/20    Page 6 of 8




       b.      That the Order be binding and effective despite any conversion of this bankruptcy

case to a case under any other chapter of Title 11 of the United States Code.

       c.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

       d.      That it be exempted from further compliance with Fed. R. Bankr. P. 3002.1 in the

instant bankruptcy case.

       e.      For such other relief as the Court deems proper.


Date: 12/28/2020

                                             Respectfully submitted,

                                                 /s/ Paul J. Moran
                                             James E. Clarke, Bar #15153
                                             John E. Tarburton, Bar #26398
                                             Paul J. Moran, Bar #19595
                                             Elizabeth M. Abood-Carroll, Bar #20631
                                             Orlans PC
                                             PO Box 2548
                                             Leesburg, VA 20177
                                             (703) 777-7101
                                             Attorneys for U.S. Bank National Association, as
                                             Trustee for Residential Funding Mortgage
                                             Securities I, Inc., Mortgage Pass-Through
                                             Certificates, Series 2007-S7
                                             jclarke@orlans.com
                                             jtarburton@orlans.com
                                             pmoran@orlans.com
                                             eabood-carroll@orlans.com
                  Case 20-12681       Doc 49     Filed 12/28/20      Page 7 of 8




                                 CERTIFICATE OF SERVICE

       The undersigned states that on December 28, 2020, copies of the foregoing Motion for
Relief from Automatic Stay and Co-Debtor Automatic Stay were filed with the Clerk of the
Court using the ECF system, which will send notification of such filing to the following:

Rebecca A. Herr
185 Admiral Cochrane Dr., Suite 240
Annapolis, MD 21401
ecf@ch13md.com
Bankruptcy Trustee

David Erwin Cahn
Law Office of David Cahn, LLC
129-10 W. Patrick St., 2nd Fl.
Frederick, MD 21701
cahnd@cahnlawoffice.com
Debtor’s Attorney

and I hereby certify that I have caused to be mailed by first class mail, postage prepaid, copies of
the foregoing Motion for Relief from Automatic Stay and Co-Debtor Automatic Stay to the
following non-ECF participants:

Jason Scott Collins
25800 Bowman Acres W.
Damascus, MD 20872
Debtor

Kelli M. Collins
25804 Bowman Acres Lane
Damascus, MD 20872
Co-Debtor

Downey Monroe Duvall
25804 Bowman Acres Lane,
Damascus, MD 20872
Co-Debtor
                                                      /s/ Paul J. Moran
                                              James E. Clarke, Esquire
                                              John E. Tarburton, Esquire
                                              Paul J. Moran, Esquire
                                              Elizabeth M. Abood-Carroll, Esquire
       Case 20-12681   Doc 49   Filed 12/28/20    Page 8 of 8




                  Post-Petition Payment History

Due Date                                 Payment Amount Due

4/1/2020                                               $5,615.34
5/1/2020                                               $5,615.34
6/1/2020                                               $5,615.34
7/1/2020                                               $5,615.34
8/1/2020                                               $5,615.34
9/1/2020                                               $5,615.34
10/1/2020                                              $5,615.34
11/1/2020                                              $5,615.34
12/1/2020                                              $5,669.38
                         Suspense:                       ($0.00)
                            Total:                    $50,592.10
